DIREXION FUNDS INVESTOR CLASS DISTRIBUTION PLAN SCHEDULE A The maximum annualized fee rate pursuant to Paragraph 1 of the Direxion Funds Investor Class Distribution Plan shall be as follows: Total Market Bull 2.5X Fund 1.00% Total Market Bear 2.5X Fund 1.00% S&P 500® Bull 2.5X Fund 1.00% S&P 500® Bear 2.5X Fund 1.00% NASDAQ-100® Bull 2.5X Fund 1.00% NASDAQ-100® Bear 2.5X Fund 1.00% Mid Cap Bull 2.5X Fund 1.00% Mid Cap Bear 2.5X Fund 1.00% Small Cap Bull 2.5X Fund 1.00% Small Cap Bear 2.5X Fund 1.00% Equity Income Bull 2.5X Fund 1.00% Equity Income Bear 2.5X Fund 1.00% NASDAQ-100® Bull 1.25X Fund 1.00% S&P 500® Bear 1X Fund 1.00% Dow 30 Bull 1.25X Fund 1.00% Dollar Bear 2.5X Fund 1.00% Dollar Bull 2.5X Fund 1.00% Japan Bull 2X Fund 1.00% Japan Bear 2X Fund 1.00% Emerging Markets Bull 2X Fund 1.00% Emerging Markets Bear 2X Fund 1.00% Developed Markets Bull 2X Fund 1.00% Developed Market Bear 2X Fund 1.00% Latin America Bull 2X Fund 1.00% Latin America Bear 2X Fund 1.00% BRIC Bull 2X Fund 1.00% BRIC Bear 2X Fund 1.00% Brazil Bull 2X Fund 1.00% Brazil Bear 2X Fund 1.00% China Bull 2X Fund 1.00% China Bear 2X Fund 1.00% India Bull 2X Fund 1.00% India Bear 2X Fund 1.00% Russia Bull 2X Fund 1.00% Russia Bear 2X Fund 1.00% EM Debt Bull Fund 0.40% EM Debt Bear Fund 0.40% Commodity Trends Strategy Fund 1.00% Clean Energy Bull 2X Fund 1.00% Clean Energy Bear 2X Fund 1.00% Real Estate Bull 2X Fund 1.00% Real Estate Bear 2X Fund 1.00% Commodity Bull 2X Fund 1.00% Commodity Bear 2X Fund 1.00% Biotech Bull 2X Fund 1.00% Biotech Bear 2X Fund 1.00% Oil & Gas Bull 2X Fund 1.00% Oil & Gas Bear 2X Fund 1.00% Precious Metals Bull 2X Fund 1.00% Precious Metals Bear 2X Fund 1.00% Healthcare Bull 2X Fund 1.00% Healthcare Bear 2X Fund 1.00% Financial Bull 2X Fund 1.00% Financial Bear 2X Fund 1.00% 10 Year Note Bull 2.5X Fund 1.00% 10 Year Note Bear 2.5X Fund 1.00% Dynamic High Yield Bond Fund 0.40% HY Bear Fund 0.40% US Government Money Market 1.00% Evolution Managed Bond Fund 0.25% Evolution All-Cap Equity Fund 0.25% Evolution Large Cap Fund 0.25% Evolution Small Cap Fund 0.25% Evolution Total Return Fund 0.25% PSI Calendar Effects Fund 0.25% PSI Core Strength Fund 0.25% PSI Macro Trend Fund 0.25% PSI Total Return Fund 0.25% Dated:August, 1997, as amended most recently on June 4, 2008. - 2 -
